Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office based on communications received on 11/22/ 2021.  Claims 1 and 3 have been amended.  Claim 2 is canceled.  Therefore, claims 1 and 3-15 are currently pending and addressed below 
Allowable Subject Matter
The indicated allowability of claims 1 and 3-15 is withdrawn in view of the newly discovered references.  Rejections based on the newly cited references follow.
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaikkonen et al. 2011/0306975.
Kaikkonen discloses a femoral implant in the form of a hollow tube 2 that includes bone growth material, as broadly claimed (paragraph 19).  The hollow tube is selectively expandable (paragraphs 50-53).  
Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verhoogen 2007/0135924.  
Verhoogen discloses a femoral component 372 with a hollow tube including bone ingrowth material, wherein the tube 350 projects from a posterior surface of the implant (Fig. 15; paragraph 61) (Claims 3, 4).  Peg 376 includes a distal planar surface and a planar chamfer surface.  The tube 350 projects from the planar chamfer surface (Fig. 15).  .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaikkonen et al. 2011/0306975 in view of Parrot 2010/0094292. 
Kaikkonen teaches the invention has claimed and as discussed above.  However, although implied,  Kaikkonen does not explicitly teach a tube consisting of bone ingrowth material. 
Parrot discloses a femoral component having a hollow tube 32’ that consists of a porous metal foam, which is an ingrowth material (Fig. 2b; paragraph 36) (Claims 1 and 12-15). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective date of the instant invention to modify the device of Kaikkonen with the porous material of Parrot since it is similar to cancellous bone and provides a matrix into which cancellous bone may grow, as taught by Parrot (paragraph 39).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774